Case 2:13-cv-14695-MFL-LJM ECF No. 242 filed 06/05/19        PageID.11415   Page 1 of 3




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  OMAR RASHAD POUNCY                                   Case No. 2:13-cv-14695

                       Petitioner,                     Hon. Matthew F. Leitman

        v.

  CARMEN D. PALMER,

                       Respondent.

                   MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Local Rule 83.25(b)(2), Timilin K. Sanders, Esq., of Latham &

 Watkins LLP, respectfully requests that the Court enter an order allowing Mrs.

 Sanders to withdraw as counsel for Petitioner Omar Rashad Pouncy in the above-

 captioned matter. Mrs. Sanders will no longer be associated with Latham &

 Watkins as of June 7, 2019. Petitioner will continue to be represented by Latham &

 Watkins and other counsel in this matter.

 Dated: June 5, 2019                             Respectfully Submitted,

                                                 /s/ Timilin K. Sanders
                                                 Timilin K. Sanders
                                                 Latham & Watkins LLP
                                                 555 11th St. NW
                                                 Washington, DC 20004
                                                 Telephone: (202) 637-2200
                                                 Fax: (202) 637-2201
                                                 E-mail: timilin.sanders@lw.com
                                                 Counsel for Petitioner
                                             1
Case 2:13-cv-14695-MFL-LJM ECF No. 242 filed 06/05/19     PageID.11416   Page 2 of 3




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  OMAR RASHAD POUNCY                               Case No. 2:13-cv-14695

                    Petitioner,                    Hon. Matthew F. Leitman

        v.

  CARMEN D. PALMER,

                    Respondent.


     BRIEF IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL

       In support of Timilin K. Sanders’ Motion to Withdraw as Counsel, Mrs.

 Sanders relies on the facts contained in the accompanying motion.

 Dated: June 5, 2019

                                             Respectfully Submitted,

                                             /s/ Timilin K. Sanders

                                             Timilin K. Sanders
                                             Latham & Watkins LLP
                                             555 11th St. NW
                                             Washington, DC 20004
                                             Telephone: (202) 637-2200
                                             Fax: (202) 637-2201
                                             E-mail: timilin.sanders@lw.com

                                             Counsel for Petitioner




                                         1
Case 2:13-cv-14695-MFL-LJM ECF No. 242 filed 06/05/19        PageID.11417     Page 3 of 3




                           CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, I electronically filed this Motion to

 Withdraw as Counsel with the Clerk of the Court using the ECF system, which will

 send notification of such filing to the ECF participants.


                                               /s/ Timilin K. Sanders

                                               Timilin K. Sanders
                                               Latham & Watkins LLP
                                               555 11th St. NW
                                               Washington, DC 20004
                                               Telephone: (202) 637-2200
                                               Fax: (202) 637-2201
                                               E-mail: timilin.sanders@lw.com

                                               Counsel for Petitioner




                                           2
